DETAILED ACTION
This office action is in response to the amendments filed on 9/27/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on 9/27/2021, responding to the office action mailed 9/3/2021, have been entered. The present office action is made with all the suggested amendments and arguments being fully considered. Accordingly, currently pending in this application are claims 2-21.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/4/2018, 10/16/2019, 5/8/2020, 8/31/2020, 11/6/2020 and 8/2/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-14 and 21-26 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1, the claimed invention requires a method comprising: etching a semiconductor substrate to form a trench extending from a top surface of the semiconductor substrate into the semiconductor 
Chiang (US 2017/0133414) in view of Chung (US 2016/0086985) and in further view of Roy (US 2012/0153128) teaches most aspects of the present invention. However, the combination of references fail to teach method steps of forming a high-reflectivity layer on the diffusion barrier layer, wherein the high- reflectivity layer comprises a portion extending into the trench, and a remaining portion of the void is enclosed by the high-reflectivity layer; and removing portions of the high-reflectivity layer, wherein the removed portions of the high-reflectivity layer overlap image sensors in the semiconductor substrate.
Furthermore, as noted in the amendments in regards to claim 9, the claimed invention requires a method comprising, forming Shallow Trench Isolation (STI) regions extending from a first surface of a semiconductor substrate into the semiconductor substrate; forming pixel units between the STI regions; forming Deep Trench Isolation (DTI) regions extending from a second surface of the semiconductor substrate toward the STI regions, wherein the forming the DTI regions comprises: etching the semiconductor substrate to form trenches extending from the second surface of the semiconductor substrate into the semiconductor substrate; forming a dielectric layer extending into the trenches; performing an etching process to remove first portions of the dielectric layer in the trenches, wherein second portions of the dielectric layer 
Chiang (US 2017/0133414) in view of Lin (US 2013/0285181) and in further view of Roy (US 2012/0153128) teaches most aspects of the present invention. However, the combination of references fail to teach method steps of filling a high-reflectivity metal layer extending into the trenches and over the dielectric layer, wherein the high-reflectivity metal layer encloses a void therein; and planarizing the high-reflectivity metal layer and the dielectric layer to form the DTI regions, wherein some portions of the high-reflectivity metal layer directly over the pixel units TSMP20173622USooPage 3 of 10are removed by the planarizing.
Lastly, as noted in the amendments in regards to claim 21, the claimed invention requires a device, comprising a method comprising: forming a Deep Trench Isolation (DTI) grid extending into a semiconductor substrate, wherein the DTI grid comprises: TSMP20173622USooPage 4 of 10a void grid; and a metallic material enclosing the void grid therein, wherein the metallic material has a grid pattern, depositing a dielectric layer over the semiconductor substrate; forming color filters over the dielectric layer, and forming micro lenses over the color filters, wherein the micro lenses are aligned to the color filters.
Chiang (US 2017/0133414) in view of Chou (US 9,754,993) and in further view of Roy (US 2012/0153128) teaches most aspects of the present invention. However, the combination of references fail to teach method steps of wherein the color filters are vertically aligned to grid openings of the DTI grid and wherein the micro lenses are vertically offset from the metallic material.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; method steps of forming a high-reflectivity layer on the diffusion barrier layer, wherein the high- reflectivity layer comprises a portion extending into the trench, and a remaining portion of the void is enclosed by the high-reflectivity layer; and removing portions of the high-reflectivity layer, wherein the removed portions of the high-reflectivity layer overlap image sensors in the semiconductor substrate
In regards to claim 9; method steps of filling a high-reflectivity metal layer extending into the trenches and over the dielectric layer, wherein the high-reflectivity metal layer encloses a void therein; and planarizing the high-reflectivity metal layer and the dielectric layer to form the DTI regions, wherein some portions of the high-reflectivity metal layer directly over the pixel units TSMP20173622USooPage 3 of 10are removed by the planarizing
In regards to claim 21; method steps of wherein the color filters are vertically aligned to grid openings of the DTI grid and wherein the micro lenses are vertically offset from the metallic material
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814